Exhibit 10.25 Executive Severance Benefits Agreement This Executive Severance Benefits Agreement (this “Agreement”), effective as of February 1, 2016 (the “Effective Date”), between Kevin Paul Baker, Ph.D. (“Executive”) and Five Prime Therapeutics, Inc. (“FivePrime”).This Agreement is intended to provide Executive with certain compensation and benefits in the event that Executive is subject to certain qualifying terminations of employment.Certain capitalized terms used in this Agreement are defined in Article 6.
